Citation Nr: 1730481	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypercholesterolemia and hypertriglyceridemia.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to April 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

During the course of the appeal, the matter of entitlement to service connection for gastroesophageal reflux disease (GERD) was granted by way of an August 2015 RO rating decision.  This represents the full benefit sought and the matter is not for appellate consideration.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2017 Travel Board hearing sitting in Atlanta, Georgia.  A transcript of the hearing is of record.  Although the matter of service connection for GERD was discussed, this was in error; as noted, that benefit was awarded in an August 2016 rating decision.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his sleep apnea had its onset during active duty service.

2.  The Veteran's hypercholesterolemia and hyperglyceridemia is a laboratory finding and not a disability for which service connection may be granted.









CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

2.  The criteria for service connection for hypercholesterolemia and hyperglyceridemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duty to notify was satisfied by a letter dated April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also contains clinical evidence that the Veteran has a current diagnosis of hypercholesterolemia and hyperglyceridemia.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2), (3).  Given the basis for the Board's decision, a VA examination or opinion is not necessary.  38 C.F.R. § 3.159(c)(4).  Absent evidence of a current disability for which service connection can be granted, a remand for an examination would only result in unnecessarily delay this matter with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to matters in which the law, and not the evidence, is dispositive).






Sleep Apnea

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is seeking entitlement to service connection for sleep apnea.  He has essentially asserted that he developed symptoms of sleep apnea during his active duty service.  

The Veteran's service treatment records do not show any in-service report or diagnosis of sleep apnea and the condition was diagnosed in 2007, approximately four years after service.  However, the Veteran submitted buddy statements from three friends who served with him during his period of active duty.  The statements report that during service, the Veteran was a very loud snorer, suffered from sleeping issues and appeared to stop breathing for brief moments during sleep.  The Veteran's private treating physician submitted a letter in August 2010 explaining that sleep apnea is often an overlooked diagnosis and the Veteran could have easily had this problem for many years prior to his diagnosis in 2007.  Given the lay contentions, the length of the Veteran's service, and the opinion of the physician, the Board finds that the claim of entitlement to service connection is granted.

Hypercholesterolemia and hyperglyceridemia

The Veteran asserts entitlement to service connection for hypercholesterolemia and hyperglyceridemia.  

The Veteran's November 2002 separation evaluation indicates findings of hypercholesterolemia and hypertriglyceridemia.  

The evidence, however, does not show that the Veteran has any disability associated with his hypercholesterolemia and hypertriglyceridemia.  Hypercholesterolemia and hypertriglyceridemia, in and of itself, is a laboratory finding.  It is not a disease, injury, or disability for VA compensation purposes, even though it may be considered a risk factor in the development of certain diseases.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The record in this case contains no evidence suggesting that hypercholesterolemia and hypertriglyceridemia causes the Veteran any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Although hypercholesterolemia and hypertriglyceridemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for the laboratory finding itself.  Again, there is no dispute that the Veteran has hypercholesterolemia and hypertriglyceridemia.  The law simply does not provide benefits for elevated laboratory findings without a disability, so the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for hypercholesterolemia and hyperglyceridemia is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


